DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl)          

   Regarding claim 1, Chakraborty discloses:   A processor-implemented method, comprising:  collecting (302) at least one user input with respect to an architecture requirement, via one or more hardware processors;  (Chakraborty,  column 6, line 1- Firstly, the input specifications received; column 3, line 8- an input module for receiving the constraints determining execution of the test cycles, a set of test cases in the each test cycle and one or more test cases selected from the set of test cases; column 5, line 55- Given test case dependencies and test execution time, for  ordering amongst the selected test cases) 
processing the collected at least one user input, via the one or more hardware processors, comprising: generating (304) an acyclic dependency graph based on a plurality of parameters and corresponding values extracted from the user input;  (Chakraborty,  column 6, line 17- Now a dependence graph is constructed using the specified input: The test cases in the test suite are modeled as a directed graph G={V; E} where Vis the set of vertices and E is the set of edges…line 23- It is assumed that there exist no cyclic dependencies across the test cases and hence G is either a tree or a directed acyclic graph (DAG); column 3, line 11- a dependency module configured to collaborate with the input module for extracting associated dependence and generating first associated dependence graph for the test cases and a second dependence sub graph for the selected test cases within the each test cycle for determining one or more corresponding disconnected components) 
determining and assigning (306) weightage to each of said plurality of parameters;  (Chakraborty,  column 6, line 26-  For each test node v € V, a weight Wv is assigned. Wv denotes the execution time of the test case. For example, a dependence graph for a set of test cases {TC1 ; TC2 ;:::; TC15} along with respective weights is as shown in FIG. 2.)
   However, Chakraborty does not clearly disclose: 
identifying (308) at least one reference architecture that matches the architecture requirement specified in the user input; selecting (310) a plurality of components to serve the architecture requirement, based on the identified at least one reference architecture; selecting (312) a plurality of technologies for the plurality of components, based on inter-operability of the technologies; and generating (314) at least one architecture recommendation, based on the selected components and technologies;  and providing (316) the generated at least one architecture as a recommendation, in response to the architecture requirement specified in the user input. 
   However, Hadar discloses:
identifying (308) at least one reference architecture that matches the architecture requirement specified in the user input;  (Hadar, column 15 , line 30- the toolset can analyze the reference architecture model and determine duplicate or similar technologies that support the capabilities in the search query.) 
selecting (310) a plurality of components to serve the architecture requirement, based on the identified at least one reference architecture; (Hadar, column 2, line 14- to identify, a plurality of technology components, wherein each of the technology components supports at least a corresponding one of the plurality of requirements;)  selecting (312) a plurality of technologies for the plurality of components, based on inter-operability of the technologies; (Hadar ,column 9, line 20- the modeling and analysis toolset described above allows for selection of technology solutions focusing on defining what capabilities and underlying technologies a business requires. Capabilities are mapped to technologies and the capabilities are modeled within a Reference Architecture; column 11, line 20- The user may be returned with many technology options on the basis that multiple technologies may deliver solutions that support the same capability; column 4, lines 57-64, e.g. line 60- Currently, a variety of tools are available that can automatically derive dependencies… between technologies when provided with a model or description of these entities)
and generating (314) at least one architecture recommendation, based on the selected components and technologies;  and providing (316) the generated at least one architecture as a recommendation, in response to the architecture requirement specified in the user input.   (Hadar ,column 1, line 57- generating an architecture roadmap includes receiving, by a computer, a plurality of desired business capabilities, the desired business capabilities related to an enterprise architecture…line 62- identifying, by the computer, a plurality of technology components, wherein each of the technology components supports at least a corresponding one of the plurality of requirements; and outputting, by the computer, an architecture roadmap related to fulfilling the plurality of desired business capabilities, the architecture roadmap comprising an ordered technological solution comprised of at least a subset of the plurality of technology components.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty with the teaching of Hadar to achieve an ability to search for and identify which technologies and products are solving which business need and required capability and also it can be determined if all requirements are solving a business need and capability. Additional benefits include: automatic construction of an ordered architecture roadmap; detection of duplicated or similar technologies for the same capability; detecting capabilities that support many needs; and defining a skeleton architecture implementation and roadmap that supports many solutions.  (Hadar, column 9, lines 6-17)

    Claims 6 and 11 correspond to claim 1, and are rejected accordingly.



Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl) in further view of Devarapalli (US 10,558,990 B2)         

     Regarding claim 2, Chakraborty in view of Hadar discloses all of the features with respect to claim 1 as outlined above. Chakraborty in view of Hadar does not clearly disclose: wherein the weightage of each of said plurality of parameters is determined by:  comparing (402) said plurality of parameters with a priority database, wherein the priority database comprises of priorities assigned to different parameters; identifying (404) priority of each of said plurality of parameters; and determining (406) weightage of each of said plurality of parameters, based on the priority of each of said plurality of parameters.  
   However, Devarapalli discloses:
wherein the weightage of each of said plurality of parameters is determined by:  comparing (402) said plurality of parameters with a priority database, wherein the priority database comprises of priorities assigned to different parameters; (Devarapalli, column 21, line 16- wherein the hierarchy of parameters are stored in a database (corresponding to “a priority database”), wherein each of the one or more functionalities is assigned with a weight for a quality that has an impact; column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities; column 10, line determining the weightage, equation 1 may be used wherein, WQ represents the weightage for each quality of the one or more qualities as compared to rest of the qualities, and W represents the first set of weights;  ) 
 identifying (404) priority of each of said plurality of parameters; (Devarapalli, column 2, line 5- The method may further comprise capturing a hierarchy of parameters) 
and determining (406) weightage of each of said plurality of parameters, based on the priority of each of said plurality of parameters.  (Devarapalli, column 10, line 28- For the purpose of determining the weightage, equation 1 may be used wherein, WQ represents the weightage for each quality of the one or more qualities as compared to rest of the qualities, and W represents the first set of weights;  column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities; column 21, line 16- wherein the hierarchy of parameters are stored in a database, wherein each of the one or more functionalities is assigned with a weight for a quality that has an impact; column 4, line 28- the plurality of parameters may comprise a first set of weights (W) assigned to the one or more qualities associated with the one or more functionalities.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Devarapalli so that the one or more qualities may be hierarchically represented in a manner such that each quality further comprises one or more sub-qualities that are measurable (Devarapalli, column 8, lines 56-58) and more specifically the weights (W) may be directly associated with the users' perception of prioritizing the one or more qualities. (Devarapalli, column 8, lines 63-65), and also 

   Claims 7 and 12 correspond to claim 2, and are rejected accordingly.

Claims 3-4, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl) in further view of Mullakkara (US 10,489,845 B2)     

      Regarding claim 3, Chakraborty in view of Hadar discloses all of the features with respect to claim 1 as outlined above. Chakraborty in view of Hadar does not clearly disclose: wherein identifying at least one reference architecture that matches the architecture requirement specified in the user input, 20comprises of: generating a similarity index corresponding to the user input, wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input. 
  However, Mullakkara discloses:
wherein identifying at least one reference architecture that matches the architecture requirement specified in the user input, 20comprises of: generating a similarity index corresponding to the user input, (Mullakkara , column 2, line 8 -The capture user-data, product-data and context-data dynamically… line 23- the data processing module may compare a user-vector and a product-vector in order to generate a first similarity score. The data processing module may further compare a product-vector and a context-vector in order to generate a second similarity score. Further, the data processing module may compute an overall score based on the first similarity score and the second similarity score.) 
wherein the similarity index indicates extent of similarity between the architecture requirement and each of a plurality of reference architectures in a reference database at component level; (Mullakkara , column 16, line 4- the Similarity measure for Continuous attributes may be determined using a customized similarity score based on Euclidean distance measure. For example, consider a SET A wherein set A comprises certain items 11, 12, 13, 14 and 15 that needs to be compared to a user vector [1,200, 3]. This comparison is done by the data processing 10 module 216 in which the user-vector and the product-vector are compared to generate a similarity score (i.e., a first similarity score); column 9, line 27- the data (the user-data, product-data, context-data) is further stored in the data repository 222…line 31, the ontology builder module 214, of the system 102 may represent the data in a columnar database; column 7, line 19- The plurality of modules 208 include…components, data structures, etc., which perform particular tasks or implement particular abstract data types.) 
and selecting a reference architecture for which the similarity index is maximum, as the reference architecture that matches the architecture requirement specified in the user input.  (Mullakkara, column 2, line 29- the recommendation module may generate a recommendation set comprising one or more products, from the plurality of products, based on the overall score; column 16, line 16- the similarity score (first similarity score) is determined such that the products closer to the user preference 1, 2,  are considered to be more similar to the user vector and the recommendation may be generated accordingly.) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Mullakkara to generate real-time dynamic, context-driven, hyper-personalized recommendations, based on the enterprise requirements. (Mullakkara, abstract) and also enable the system to capture the context appropriately, as the definition and usage of context is contextual in nature and varies from sector to sector/enterprise to enterprise, (Mullakkara, column 10, line 12) 

     Claims 8 and 13 correspond to claim 3, and are rejected accordingly.


   Regarding claim 4, Chakraborty in view of Hadar discloses all of the features with respect to claim 1 as outlined above. Chakraborty in view of Hadar does not clearly disclose: wherein selecting said plurality of components comprises of: 
obtaining similarity index of each of said plurality of components, wherein the similarity index of the components indicate extent of similarity of the components with the user input; and identifying and selecting components with highest similarity index.  
   However, Mullakkara discloses:
wherein selecting said plurality of components comprises of: obtaining similarity index of each of said plurality of components, wherein the similarity index of the components indicate extent of similarity of the components with the user input; (Mullakkara , column 16, line 4- the Similarity measure for Continuous attributes may be sing a customized similarity score based on Euclidean distance measure. For example, consider a SET A wherein set A comprises certain items 11, 12, 13, 14 and 15 that needs to be compared to a user vector [1,200, 3]. This comparison is done by the data processing 10 module 216 in which the user-vector and the product-vector are compared to generate a similarity score (i.e., a first similarity score); column 9, line 27- the data (the user-data, product-data, context-data) is further stored in the data repository 222…line 31, the ontology builder module 214, of the system 102 may represent the data in a columnar database; column 7, line 19- The plurality of modules 208 include…components, data structures, etc., which perform particular tasks or implement particular abstract data types.)
 and identifying and selecting components with highest similarity index.  
 (Mullakkara, column 16, line 16- the similarity score (first similarity score) is determined such that the products closer to the user preference 1, 2, 3 are considered to be more similar to the user vector and the recommendation may be generated accordingly.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Mullakkara to generate real-time dynamic, context-driven, hyper-personalized recommendations, based on the enterprise requirements. (Mullakkara, abstract) and also enable the system to capture the context appropriately, as the definition and usage of context is contextual in nature and varies from sector to sector/enterprise to enterprise, (Mullakkara, column 10, line 12) 


  Claims 9 and 14 correspond to claim 4, and are rejected accordingly.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,032,370 B2)  in view of Hadar (US 9,189,203 Bl) in further view of Bhattacharyya (US 10,379,850 B2)     

   Regarding claim 5, Chakraborty in view of Hadar discloses all of the features with respect to claim 1 as outlined above. Chakraborty does not clearly disclose: wherein selecting the plurality of technologies based on their inter-operability, comprises of:  identifying (502) all technologies for the plurality of components, that match the architecture requirement; comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, wherein the inter-operability matrix specifies inter-operability between different technologies; and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix.
  However, Hadar discloses:
wherein selecting the plurality of technologies based on their inter-operability, comprises of:  identifying (502) all technologies for the plurality of components, that match the architecture requirement; (Hadar, column 2, line 14- to identify, a plurality of technology components, wherein each of the technology components supports at least a corresponding one of the plurality of requirements;) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty with the teaching of Hadar to achieve an ability to search for and identify which technologies and products are solving which business need and required capability and 
   However, Chakraborty in view of Hadar does not clearly disclose: 
comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, wherein the inter-operability matrix specifies inter-operability between different technologies; and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix.
   However, Bhattacharyya discloses: 
 comparing (504) the identified technologies with an inter-operability matrix stored in an associated database, (Bhattacharyya ,column 4, line 43- The mapping is performed based on comparison of the values with keywords associated with the plurality of techniques. As a result of the mapping, the system 102 shortlists one or more techniques amongst the plurality of techniques for each of the estimation parameters. The shortlisted techniques are subsequently reflected in a decision matrix; column 2, line 51- After obtaining the primary set of techniques, compatibility of the techniques in the primary set is determined based on an interoperability factor, which is indicative of validity of the combination of the techniques; column 8, line 45- the interoperability factor is stored as interoperability factor 222 within the data 210. An exemplary validation table for determining compatibility of the size and effort techniques is provided below as table 5; column 5, line 45- The data 210 serves, amongst other as a repository for storing data processed, received and generated by one or more of the modules 208.)
wherein the inter-operability matrix specifies inter-operability between different technologies; (Bhattacharyya ,column 2, line 55- the interoperability between the techniques corresponding to size and effort estimation parameters is determined. Based on the determination, a secondary set of techniques are identified that in combination provides an optimum estimate for the software project; column 2, line 51- After obtaining the primary set of techniques, compatibility of the techniques in the primary set is determined based on an interoperability factor, which is indicative of validity of the combination of the techniques;)  
and selecting (506) a plurality of technologies from the identified technologies for the plurality of components, that are inter-operable according to data in the inter-operability matrix. (Bhattacharyya ,column 8, line 64- Based on determining the compatibility, one or more secondary set of techniques from the primary set are identified. The analysis module 108, for example, identifies the techniques having interoperability factor '1 ', i.e., the techniques that are compatible at least size and effort wise; column 9, line 5- This process is repeated by the analysis module 108 till a valid combination of the techniques is found. Such a valid combination of the techniques are referred herein as secondary set of techniques that in combination provides an optimum estimate of the software project) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chakraborty in view of Hadar with the teaching of Bhattacharyya to integrate all the relevant parameters in a cohesive manner in collaboration with a multi-dimensional 

  Claims 10 and 15 correspond to claim 5, and are rejected accordingly.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166